Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 10 and 15
Claims 1, 4-6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. et al. (2018/0052501; “Jones”) in view of Wang, Wang Nang (2015/0125976; “Wang”).
Regarding claim 1, Jones discloses in figures 42A, 60, and 118, and related text, tailoring the duty cycles, the grating depths, and the slant angles of gratings that are fabricated by processing using multiple masks, of different dimensions and material properties, and different etch methods and rates. 
Variation pattern 4205A illustrates variation in grating duty cycle. Variation pattern 4205A may be created, for example, according to a geometric file in which each line is treated as a polygon. Variations of the duty cycles can be within 1 to 99%, in some embodiments. 
Variation pattern 4210A illustrates variation in grating height. The grating heights may vary from 10 to 200 nm, in some embodiments. Variation pattern 4210A may be created, for example, by using a variable etch rate, variable doping, and/or a variable resist height on top of the grating.
Variation pattern 4230A illustrates variation in blaze or apex angle (i.e., tilting the grating), pitches, and/or widths of the grating. Variation pattern 4230A may be a non-binary grating. Variation pattern 4230A may be created, for example, by masking out portions of the wafer and etching the remaining portions at various angles across the wafer. In some examples, a diffraction grating includes a periodic structure, and a phase variation pattern of the diffraction grating can be based on a variation of a pitch of the periodic structure or a variation of a grating vector angle of the periodic structure.
Jones, par. [0396].


Jones, Figures 42A, 60, and 118

    PNG
    media_image1.png
    113
    161
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    120
    164
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    105
    168
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    781
    364
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    724
    467
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    492
    666
    media_image6.png
    Greyscale





[0523] FIG. 60C illustrates an etch profile after etching using the resist profile illustrated in FIG. 60B. The resist profile is transferred to the hard mask layer in this embodiment by “proportional RIE.” In this process, the resist will delay the etching of the underlying material and the delay is proportional to the etch thickness. The ratio between the etching rate of the resist and the etching rate of the underlying material determines the vertical proportionality between the resist profile and the etched profile. As shown in FIG. 60C, the height difference present in the resist profile has been transferred to the hard mask layer 6025, resulting in a hard mask layer with a tapered profile as the thickness of the hard mask layer varies as a function of position. FIG. 60D illustrates formation of a diffractive structure defined in resist layer 6030 on the tapered hard mask layer 6025. For example, the patterned resist layer can be formed by spinning and patterning of resist as will be evident to one of skill in the art. It will be noted that lithographic process, including UV, EBL or nanoimprint, can be used to pattern the hard mask layer with the desired diffractive structure.
[0524] FIG. 60E illustrates the formation of a diffractive structure in the hard mask layer, which will provide a tapered etch mask subsequently used to form a grating structure in the substrate. In FIG. 60E, an etch process is utilized that is characterized by a high etch rate in the hard mask material (e.g., SiO.sub.2) and a low etch rate for the substrate material (e.g., silicon). This etch process forms a tapered etch mask that includes the periodicity of the grating structure in a tapered etch mask material that varies in thickness as a function of position.
[0818] According to fabrication methods described herein, using lithography processes (e.g., photolithography, imprint lithography, etc.), a primary pattern is fabricated over silicon dioxide on silicon with or without an adhesion layer and less than one degree of pattern alignment to the desired silicon crystal lattice axis at step 11801. At step 11802, a plasma process is used to remove residual layer thickness (RLT) of the imprint (if imprint lithography is used initially) and/or subsequently a dry etch is used to pattern transfer into the silicon dioxide layer. At step 11803, a polymer (thick) layer is coated over the input coupler (IC) field and the substrate is dry etched at 11804 to pattern transfer in through the other fields into silicon. Polymers such as poly(vinyl alcohol), PMMA, PAAc, etc., may be used. This polymer layer prevents the etch transfer through the IC field.
[0819] At step 11805, the etch pattern is stripped and cleaned and the other fields (non-IC) are covered with titanium metal and a second polymer layer with use of a mask at steps 11806A and 11806B. The titanium layer is deposited using PVD-type processes while shadow masking other fields. Based on IC proximity to other patterned fields and field size, titanium metal layer deposition can be avoided. The second polymer layer may be PVA, PMMA, PAAc, etc.
[0820] At step 11807, with the IC field silicon exposed, a wet etching step (e.g., KOH) creates the desired blazed geometry along the {111} silicon crystal lattice plane. Wet etch rates may vary for varying pattern density (like pitch variation), silicon doping, etc. Etch rates may be controlled, for example, by using different concentrations of KOH.
[0821] Sixth, to get the desired (e.g., optimum) IC efficiency, the IC grating etched into silicon dioxide can be trimmed in the critical dimension (CD) width, to facilitate a wider and deeper blazed pattern at step 11808. FIG. 119A illustrates the characteristics of this blaze geometry once wet etched. FIG. 119C shows the control of CD of the IC in silicon dioxide in creating a high efficiency IC. FIG. 119B illustrates exemplary SEMs of four different CDs. This aspect of controlling the top flat CD as a way to control blazed depth to avoid light trapping is done in order to achieve a predetermined (e.g., maximum) amount of efficiency for the waveguide pattern. The wet etch to create the desired CD in the IC field can be done using an appropriately diluted BOE solution. Dilution ratios can be chosen so as to control the etch of silicon dioxide. For example, a wet etch process window of 35 seconds can be increased to 2 minutes by switching from 6:1 to 20:1 BOE solution. When the desired CD in the IC field is achieved, the fifth step described above creates the appropriate high efficiency blaze profile for the waveguide device. For wafer wet etch process control, dummy fields with smaller CD, same IC pitch or same CD, larger IC pitch can be present outside the device pattern area for wet etch timing purposes. For example, if the diffraction pattern visibility disappears from the dummy field during wet etch, this can signal the completion of wet etch to open the appropriate CD in the silicon dioxide for subsequent silicon wet etch.
[0822] Masking and patterning steps may be alternated and repeated to achieve variation in the pattern transfer profile from field to field over any wafer format. Eighth, the remaining polymer and/or metal layer are stripped and the substrate is cleaned and made ready for use as a template where this pattern is replicated in high throughput over large areas 11808.
Jones, pars. [0523]-[0524] and [0818]-[0822].
Further regarding claim 1, Wang discloses in figure 1 and related text, using a thin-top mask 14 covering a thicker intermediate mask 13 to create slanted gratings in material 12 (which is disposed upon substrate 11). Wang, par. [0077] (“In step 4, reactive ion etching (RIE) using Ar, O.sub.2 and CHF.sub.3 is used to etch the photoresist 14 and dielectric materials 13, 12. After the removal of the residual photoresist, ion beam etching using a gas mixture of Ar, H.sub.2, CHF.sub.3, Cl.sub.2, or BCl.sub.3 is carried out to etch GaN materials using the dielectric nano-mask to form a high density of nano-structures.”).
Wang, Figure 1

    PNG
    media_image7.png
    337
    305
    media_image7.png
    Greyscale





    PNG
    media_image8.png
    148
    280
    media_image8.png
    Greyscale






    PNG
    media_image9.png
    165
    320
    media_image9.png
    Greyscale




[0019] There are various advantages of sidewall lateral growth using oblique-angle etched templates, for example: 
[0020] a) The oblique-faceted nano/micro-structure, which may be maskless or capped by metal/dielectrics mask material, can create the sidewall of a desired crystal orientation for controlled growth; 
[0021] b) The combination of nanometre air gap and etched structure restricts lateral overgrowth only on the +C orientation sidewall of the etched structure, with fast coalescence due to the nanometre-sized air gap; 
[0022] c) If the etched nano/micro-structures are themselves orientated at an oblique-angle to the substrate (here, oblique-angle etching means that the etching angle is tuned between zero and ninety degree relative to the surface of the etching target), the overgrown thick semiconductor materials or devices from the etched sidewall may be separated from the substrate by simply applying a pressure through the top surface, e.g. by pressing down on the material or device, which creates a tensile stress for the oblique-angle etched structure. This type of pressure is compatible with a wafer bonding technique. This characteristic is unobtainable using known structures with a vertical configuration, with which separation of the top-grown materials and devices cannot be achieved by simply applying the pressure from the top, as this only increases the compressive strain. Under compressive condition, a much larger force is required to reach the breaking point. In contrast, using oblique-angle etched nano/micro-structures, the pressure from the top increases the tensile stress because of the angle, therefore the top-grown materials and devices can be separated with much less force; and 
[0023] d) The nanometre-sized etched structure facilitates the termination of partial dislocations and stacking faults through the fast growth of GaN on c-plane and c-plane-like sidewalls through the tuning of temperature, pressure and V/III ratio using MOCVD.
[0038] Nano-imprint nano-mask fabrication processes involve: 
[0039] (a) depositing dielectric materials and or metals onto the substrate or the template consisting of the substrate and the deposited semiconductor material; 
[0040] (b) coating the surface with photon-curable or thermal curable pre-polymers; 
[0041] (c) nano-imprinting the nano-mask pattern onto the pre-polymers; 
[0042] (d) curing the pre-polymers to form a cured polymer patterns; 
[0043] (e) dry, wet or combined dry and wet etching the cured polymers and dielectric materials using the patterned nano-masks; 
[0044] (f) dry, wet, or combined dry and wet etching the substrate or semiconductor materials using the polymer and dielectric/metal nano-masks to form a high density of oblique-angle nano-structures with the residue dielectric materials and or metals still capped or removed.
[0046] A dielectric material such as SiO.sub.2 or Si.sub.3N.sub.4, which can be deposited by sputtering, e-beam evaporation or plasma-enhanced chemical vapour deposition (PECVD), may serve as the mask with the replicated pattern from the nano-masks produced by the above-mentioned technologies. The thickness of the dielectric layer depends on the etching selectivity between the dielectric materials and the semiconductor layers to be etched. A metal material such as Ni, Mo, W, Ti, or a rare earth metal material can be deposited in the same manner. The metal can also be further annealed with reactive gases to form metal oxides or metal nitride mask materials.
[0077] A schematic drawing of the process flow of the fabrication of oblique-angle etched nano-structures and the growth of semiconductor materials on top of the oblique-angle etched nano-structures is shown in FIG. 1. In step 1, a .gamma.-plane-oriented sapphire substrate 11 (0.8.degree. off-axis towards c-plane) of about 2 inches (5.08 cm) in diameter has a layer 12 around 2000 nm thick of (11-22) GaN deposited thereon by MOCVD to form a template. It is then necessary to create a mask onto the template. In step 2, a thin dielectric layer 13 of SiO.sub.2 or Si.sub.3N.sub.4 of .about.100 nm thickness is deposited by PECVD onto the GaN template. In step 3, the substrate is spin-coated with a UV sensitive photoresist 14, followed by a short low temperature pre-bake. The nano-imprint uses a disposable master with a striped pattern of .about.250 nm stripe. The dimension of the pitch period is about 500 nm. The air gap between the stripes is .about.250 nm. The stripe pattern is along the [10-10] GaN direction. The short UV exposure is applied during the nano-replication process. In step 4, reactive ion etching (RIE) using Ar, O.sub.2 and CHF.sub.3 is used to etch the photoresist 14 and dielectric materials 13, 12. After the removal of the residual photoresist, ion beam etching using a gas mixture of Ar, H.sub.2, CHF.sub.3, Cl.sub.2, or BCl.sub.3 is carried out to etch GaN materials using the dielectric nano-mask to form a high density of nano-structures. The substrate is mounted at angle of .about.58.4.degree. towards the incoming ion beams. The depth of the etched nano-structures can be up to few micrometers to prevent GaN growth from the bottom of the grooves. The angle of the etched nano-structures is about 58.4.degree. from the (1-102) .gamma.-plane sapphire. The inclined sidewall facing generally upwards is the c-plane and c-plane like (001) GaN 12. Residual dielectric materials 13 are kept on top of the etched nano-structures. Further wet etching using KOH is used to fine smooth the surface of the oblique angle etched nano-stripes.
Wang, pars. [0019]-[0023], [0038]-[0044], [0046] and [0077].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones to comprise a method of fabricating a slanted surface-relief structure in a material layer, the method comprising: forming a thin hard mask on top of an intermediate mask layer; etching the intermediate mask layer at a slant angle using the thin hard mask to form a slanted intermediate mask, wherein the intermediate mask layer is characterized by an etch rate greater than an etch rate of the material layer; and etching the material layer at the slant angle using the slanted intermediate mask to form the slanted surface-relief structure in the material layer because the resulting configuration and method would enable creating slanted gratings with ‘teeth’ of varying size and contour; Wang, [0047] (“The nano-structures produced can have various configurations, for example nano-pillars or air nano-pores surrounded by continuous nano-networks of any desired patterns. The nano-structures may have different shapes such as square, rectangular, triangular, trapezoidal, or other polygons. The nano-structures can have composite patterns of divided pixels containing the nano-structures.”); which would facilitate designing and fabricating virtual and augmented reality displays, Jones, par. [0002], for viewing projected images. Jones, pars. [0016]-[0017].
Regarding claims 4-6, 10, and 15, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones in view of Wang, as applied in the rejection of claim 1, to comprise:
4. The method of claim 1, wherein the material layer comprises a semiconductor substrate, a SiO.sub.2 layer, a Si.sub.3N.sub.4 material layer, a titanium oxide layer, an alumina layer, a SiC layer, a SiO.sub.xN.sub.y layer, an amorphous silicon layer, a spin on carbon (SOC) layer, an amorphous carbon layer (ACL), a diamond like carbon (DLC) layer, a TiO.sub.x layer, an AlO.sub.x layer, a TaO.sub.x layer, or a HfO.sub.x layer.
5. The method of claim 1, wherein the intermediate mask layer includes an organic material.
6. The method of claim 1, wherein the thin hard mask includes a metal or a metallic compound.
10. The method of claim 1, further comprising: coating the intermediate mask layer on top of the material layer; forming a thin hard mask layer on top of the intermediate mask layer; and etching the thin hard mask layer to form the thin hard mask.
15. A method of fabricating a slanted surface-relief structure in a material layer, the method comprising: forming a thin hard mask on top of a first intermediate mask layer; etching the first intermediate mask layer at a slant angle using the thin hard mask to form a first slanted intermediate mask, wherein the first intermediate mask layer is characterized by a first etch rate greater than an etch rate of the material layer; etching a second intermediate mask layer below the first intermediate mask layer at the slant angle using the first slanted intermediate mask to form a second slanted intermediate mask, wherein the second intermediate mask layer is characterized by a second etch rate greater than the first etch rate of the first intermediate mask layer; and etching the material layer at the slant angle using the second slanted intermediate mask to form the slanted surface-relief structure in the material layer.
because the resulting configurations and methods would enable creating slanted gratings with ‘teeth’ of varying size and contour, Wang, [0047], which would facilitate designing and fabricating virtual and augmented reality displays, Jones, par. [0002], for viewing projected images. Jones, pars. [0016]-[0017].

Claims 11 and 17
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. et al. (2018/0052501; “Jones”) in view of Wang, Wang Nang (2015/0125976; “Wang”), as applied in the rejection of claims 1, 4-6, 10, and 15, and further in view of Bai et al. (Optimization of nonbinary slanted surface-relief gratings as high-efficiency broadband couplers for light guides, Appl. Opt. 49, 5454-5464 (2010); “Bai”).
Regarding claims 11 and 17, Bai discloses in figures 1, 9 and 10, and related text, slanted gratings having teeth with different contours, a two-mask (thin Cr over thick silica) RIBE etch method for fabricating those gratings, Bai, fig. 9, that have wavelength-dependent diffraction, Bai, figs. 2-8 and Table 1, for slant angles ranging from 22 to 45 degrees. Bai, A. Slanted Sinusoidal Grating and Conclusion (“among all the grating parameters, the period … and the slant angle … are the two most important parameters affecting the coupling performance of the grating coupler.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones in view of Wang, as applied in the rejection of claims 1, 4-6, 10, and 15, to comprise:
11. The method of claim 1, wherein the slant angle is greater than 30° with respect to a surface normal of the material layer.
17. The method of claim 15, wherein the slant angle is greater than 45° with respect to a surface normal of the material layer.
because the resulting configurations and methods would enable high-performance optical coupling. Bai, Conclusion.
Claims 2-3, 12-13, and 16
Claims 2-3, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. et al. (2018/0052501; “Jones”) in view of Wang, Wang Nang (2015/0125976; “Wang”), and further in view of Bai et al. (Optimization of nonbinary slanted surface-relief gratings as high-efficiency broadband couplers for light guides, Appl. Opt. 49, 5454-5464 (2010); “Bai”), as applied in the rejection of claims 11 and 17, and further in view of Marciante et al. (Optical measurement of depth and duty cycle for binary diffraction gratings with subwavelength features, Appl. Opt. 42, 3234-3240 (2003); “Marciante”) and further in view of Itzkovitch et al. (2009/0128911; “Itzkovitch”).
Regarding claims 2-3, 12-13, and 16, Marciante discloses in figures 11 and 12, the variation of Fused-Silica Duty Cycle for TE and TM symmetric order efficiency ratios for grating depths ranging from 175 to 275 nm and in figure 6, the ratio of diffraction efficiencies for m=+1 and m=-1 transmitted orders as a function of fused-silica duty cycle values ranging from 0.1 to 0.9 for grating depths of 200, 220, and 240 nm.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones in view of Wang and further in view of Bai, as applied in the rejection of claims 11 and 17, to comprise:


2. The method of claim 1, wherein a duty cycle of the slanted surface-relief structure is less than 30%.
3. The method of claim 1, wherein: the slanted surface-relief structure includes a slanted surface-relief optical grating characterized by a duty cycle varying across areas of the slanted surface-relief optical grating; and a minimum of the duty cycle of the slanted surface-relief optical grating is less than 30%.
12. The method of claim 1, wherein a depth of the slanted surface-relief structure is greater than 100 nm.
13. The method of claim 1, wherein: a maximum duty cycle of the slanted surface-relief structure is greater than 75%.
16. The method of claim 15, wherein a minimum duty cycle of the slanted surface-relief structure is less than 30%.
because the resulting configurations and methods would facilitate tailoring non-uniform diffraction efficiencies; Itzkovitch, figs. 4-6 and Abstract (“A diffractive optical element is disclosed. The optical element comprises a grating having a periodic linear structure in at least one direction. The linear structure is characterized by non-uniform duty cycle selected to ensure non-uniform diffraction efficiency.”); that would facilitate achieving a grating diffract a constant fraction of light “when a light ray impinges on a grating a plurality of times. Itzkovitch, figs. 3b and 7, and par. [0085].

Itzkovitch, Figures 4-6


    PNG
    media_image10.png
    216
    557
    media_image10.png
    Greyscale





    PNG
    media_image11.png
    222
    521
    media_image11.png
    Greyscale





    PNG
    media_image12.png
    161
    433
    media_image12.png
    Greyscale





[0088] In one embodiment, linear structure 11 of grating 12 is characterized by non-uniform duty cycle selected in accordance with the desired diffraction efficiency function.
[0089] As used herein, "duty cycle" is defined as the ratio of the width, W, of a ridge in the grating to the period D.
[0090] A representative example of element 10 in the preferred embodiment in which grating 12 has non-uniform duty cycle is illustrated in FIG. 4. As shown grating 12 comprises a plurality of ridges 62 and grooves 64. In the exemplified illustration of FIG. 4, the ridges and grooves of the grating form a shape of a square wave. Such grating is referred to as a "binary grating". Other shapes for the ridges and grooves are also contemplated. Representative examples include, without limitation, triangle, saw tooth and the like.
[0091] FIG. 4 exemplifies a preferred embodiment in which grating 12 comprises different sections, where in each section the ridges have a different width. In a first section, designated 12a, the width W.sub.1 of the ridges equals 0.5 D, hence the duty cycle is 0.5; in a second section, designated 12b, the width W.sub.2 of the ridges equals 0.25 D, hence the duty cycle is 0.25; and in a third section, designated 12c, the width W.sub.3 of the ridges equals 0.75 D, hence the duty cycle is 0.75.
[0092] As demonstrated in the Examples section that follows (see FIGS. 12a-d) the diffraction efficiency significantly depends on the value of the duty cycle. Thus, a non-uniform diffraction efficiency function can be achieved using a non-uniform duty cycle. Additionally, FIGS. 12a-d demonstrate that the relation between the diffraction efficiency and the duty cycle depends on the wavelength of the light. By judicious selection of the duty cycle at each region of grating 12, a predetermined profile (intensity, wavelength, etc.) can be obtained.
[0093] Linear grating having a non-uniform duty cycle suitable for the present embodiments is preferably fabricated utilizing a technology characterized by a resolution of 50-100 nm. For example, grating 12 can be formed on a light transmissive substrate by employing a process in which electron beam lithography is followed by etching. A process suitable for forming grating having a non-uniform duty cycle according to embodiments of the present invention may be similar to and/or be based on the teachings of U.S. patent application Ser. No. 11/505,866, assigned to the common assignee of the present invention and fully incorporated herein by reference.
[0094] An additional embodiment for achieving non-uniform diffraction efficiency function includes a linear structure characterized by non-uniform modulation depth.
[0095] FIG. 5 exemplifies a preferred embodiment in which grating 12 comprises different sections, where in each section the ridges and grooves of grating 12 are characterized by a different modulation depth. The three sections 12a, 12b and 12c have identical duty cycles W/D, but their modulation depths differ. The modulation depth of sections 12a, 12b and 12c are denoted .delta..sub.1, .delta..sub.2 and .delta..sub.3, respectively.
[0096] It is demonstrated in the Examples section that follows (see FIGS. 13a-b) that the diffraction efficiency significantly depends on the value of the modulation depth, and that the relation between the diffraction efficiency and the modulation depth depends on the wavelength of the light. A non-uniform diffraction efficiency function can therefore be achieved using a non-uniform modulation depth. By judicious selection of the modulation depth of grating 12 at each region of grating 12, a predetermined profile can be obtained.
[0097] In another embodiment, illustrated in FIG. 6, the linear structure of the grating is characterized by non-uniform modulation depth and non-uniform duty-cycle, where the non-uniform duty cycle is selected in combination with the non-uniform modulation depth to provide the desired non-uniform diffraction efficiency function. As will be appreciated by one ordinarily skilled in the art, the combination between non-uniform duty cycle and non-uniform modulation depth significantly improves the ability to accurately design the grating in accordance with the required profile, because such combination increases the number of degrees of freedom available to the designer.
Itzkovitch, pars. [0088]-[0097].
Claims 7-9, 14, and 18-19
Claims 7-9, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. et al. (2018/0052501; “Jones”) in view of Wang, Wang Nang (2015/0125976; “Wang”), further in view of Bai et al. (Optimization of nonbinary slanted surface-relief gratings as high-efficiency broadband couplers for light guides, Appl. Opt. 49, 5454-5464 (2010); “Bai”), further in view of Marciante et al. (Optical measurement of depth and duty cycle for binary diffraction gratings with subwavelength features, Appl. Opt. 42, 3234-3240 (2003); “Marciante”) and further in view of Itzkovitch et al. (2009/0128911; “Itzkovitch”) as applied in the rejection of claims 2-3, 12-13, and 16 , and further in view of Cho et al. (Single- and Multi-Directional Slanted Plasma Etching of Silicon under Practical Plasma Processing Conditions, ECS Journal of Solid State Science and Technology, 3 (11) Q215-Q220 (2014); “Cho”).
Regarding claims 7-9, 14, and 18-19, Jones in view of Wang, further in view of Bai, further in view of Marciante, and further in view of Itzkovitch discloses using multi-mask processes (varying thickness and material properties of each mask and varying angle of incidence and relative etch rates) to vary duty cycle, slant angle, and grating thickness across a gratings length. Furthermore, Cho discloses in figures 4-7, and related text, variations in slant angle and hole characteristics for angle of incidence and time of incidence onto mask-on-material configurations characterized by different etch rates.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jones in view of Wang, further in view of Bai, further in view of Marciante, and further in view of Itzkovitch to comprise:
7. The method of claim 1, wherein a thickness of the thin hard mask is less than 20 nm.
8. The method of claim 1, wherein an etch selectivity between the intermediate mask layer and the thin hard mask is greater than 500:1.
9. The method of claim 1, wherein the etch rate of the intermediate mask layer is greater than three times of the etch rate of the material layer.
14. The method of claim 1, wherein etching parameters for etching the intermediate mask layer are different from etching parameters for etching the material layer.
because the resultant configurations and methods would facilitate achieving “[p]recise control over the angle and aspect ratio of slanted structures. Cho, Q215.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874